UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-00043 DWS Investment Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 9/30 Date of reporting period: 9/30/2012 ITEM 1. REPORT TO STOCKHOLDERS SEPTEMBER 30, 2012 Annual Report to Shareholders DWS Small Cap Core Fund Contents 4 Portfolio Management Review 9 Performance Summary 12 Investment Portfolio 24 Statement of Assets and Liabilities 26 Statement of Operations 27 Statement of Changes in Net Assets 28 Financial Highlights 32 Notes to Financial Statements 42 Report of Independent Registered Public Accounting Firm 43 Information About Your Fund's Expenses 44 Tax Information 45 Investment Management Agreement Approval 51 Summary of Management Fee Evaluation by Independent Fee Consultant 55 Board Members and Officers 60 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. The fund may lend securities to approved institutions. Small company stocks tend to be more volatile than medium-sized or large company stocks. Stocks may decline in value. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 9 through 11 for more complete performance information. The fund's managers believe that by combining techniques used by fundamental value investors with extensive growth and earnings analysis they can minimize investment style bias and ultimately produce a "pure" stock selection process that seeks to add value in any market environment. For the 12-month period ended September 30, 2012, DWS Small Cap Core Fund returned 34.61%, outperforming the Russell 2000® Index return of 31.91% and the 29.94% average return for its peers in the Morningstar Small Blend Funds category. During DWS Small Cap Core Fund's most recent fiscal period, positive momentum from late 2011 carried over into the early part of this year. With the markets in a sweet spot of low inflation and attractive valuations, confidence grew regarding the sustainability of the U.S. economic recovery, despite lingering concerns about possible sovereign defaults in southern Europe. Also of concern was the potential of a hard economic landing in China and the threat of the U.S. "fiscal cliff" (tax hikes and automatic spending cuts that could endanger the U.S. recovery unless Congress takes action). The market reentered another period of risk aversion in May 2012, as concern over Greece's possible exit from the euro and a "soft patch" of U.S. economic data led to sharp stock declines. Renewed hope that the United States would avoid another recession came after encouraging economic releases pertaining to housing and durable goods orders. In July, statements by the European Central Bank President concerning his determination to preserve the euro currency sparked strong market rallies around the world, as investors grew more confident that Europe would avert insolvency for its peripheral countries. Optimism about the Fed's third round of purchasing government and other securities from the market to increase the money supply, also lifted stocks. The rally faded somewhat by late September, however, as social unrest in peripheral Europe and weaker U.S. economic data weighed on sentiment. In selecting stocks for the portfolio, the fund's managers employ a quantitative stock valuation model that compares each company's stock price to its earnings, book value, sales and other measures of performance potential. They believe that by combining techniques used by fundamental value investors with extensive growth and earnings analysis, they can minimize investment style bias and ultimately produce a "pure" stock selection process that seeks to add value in any market environment. They will normally sell a stock when they believe that it is too highly valued, its fundamental qualities have deteriorated, when its potential risks have increased or when the company no longer qualifies as a small company. Positive Contributors to Fund Performance During the fund's most recent fiscal year, stock selection in the energy, bank, and semiconductors and semiconductor equipment sectors contributed most to the fund's very strong performance. Three of the largest individual contributors to returns were AOL, Inc., Citizens Republic Bancorp, Inc. and Arctic Cat, Inc. In the case of Web services company AOL, the majority of the stock's outperformance came from the very positive investor reaction to their $1.06 billion patent accord with Microsoft Corporation in April. The midwest bank Citizens Republic Bancorp has seen its share price rise steadily over the past 12 months, supported by strong earnings that have consistently exceeded analysts' forecasts. And shares of snowmobile and all-terrain vehicle manufacturer Arctic Cat surged in early 2012 following an earnings release that beat previous estimates by more than 50%, and after company officials raised their 2012 earnings forecast. Negative Contributors to Fund Performance For the period, stock selection in health care equipment and services, technology hardware and equipment, and retailing detracted from performance. Three of the largest individual detractors from returns were Cooper Companies Inc.,* Magellan Health Services, Inc. and Western Digital Corp. Holdings in the health care equipment firm Cooper Cos. were hurt by a recall of a portion of Cooper's contact lens inventory and downward pressure on the sector in general. Shares of Magellan Health Services, a managed care company, were punished by investors after a nearly 40% decline in earnings during the first quarter. Lastly, the fund's position in the technology hardware and equipment firm Western Digital detracted from performance as company officials forecasted price decreases for Western's products. * Not held in the portfolio as of September 30, 2012. "Longer-term, we believe that investors should be as broadly diversified as possible, and that, as appropriate, they should have exposure to a portfolio of carefully selected small-cap stocks." Outlook and Positioning In spite of the more positive tone of economic data earlier in the period, doubts have once again emerged concerning the sustainability of the U.S. recovery, which has been quite variable over the past several years. We believe the economy recently appeared to have hit another soft patch, but we believe the U.S. economy looks likely to avoid a double-dip recession. Investors appear poised to take on more risk, as the European sovereign situation seems better contained, China looks likely to avoid a hard economic landing and confidence that the United States will avoid the fiscal cliff has increased. An improved outlook for U.S. housing and an uptick in consumer spending, even in the face of stubborn unemployment and fluctuating manufacturing reports, offer some bright spots. Ten Largest Equity Holdings at September 30, 2012 (10.9%of Net Assets) 1. CoreLogic, Inc. Provides consumer, financial and property information services 1.2% 2. Western Refining, Inc. Refiner of crude oil and marketer of petroleum 1.1% 3. First American Financial Corp. Offers title insurance, speciality insurance and financial services 1.1% 4. Kulicke & Soffa Industries, Inc. Designer and manufacturer of materials used to assemble semiconductor devices 1.1% 5. Oshkosh Corp. Manufacturer of specialized motor vehicles for commercial and military purposes 1.1% 6. Brown Shoe Co., Inc. Operator of retail shoe stores 1.1% 7. Tesoro Corp. Explorer of crude oil and gas 1.1% 8. AOL, Inc. Provides Web services 1.1% 9. Delek U.S. Holdings, Inc. A diversified energy company focused on petroleum refining and supply and on retail marketing 1.0% 10. Regions Financial Corp. Provides banking services throughout the South, Midwest and Texas 1.0% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 12. A quarterly Fact Sheet is available on www.dws-investments.com or upon request. Please see the Account Management Resources section on page 60 for contact information. Longer-term, we believe that investors should be as broadly diversified as possible, and that, as appropriate, they should have exposure to a portfolio of carefully selected small-cap stocks. We think that there are opportunities to deliver attractive long-term returns by investing in small-cap companies with strong balance sheets and solid fundamental characteristics. In the coming months, we will continue to utilize a balanced approach to seeking attractive investment opportunities among small-cap stocks. Subadvisor QS Investors, LLC ("QS Investors"), New York, New York, is the subadvisor for the fund. QS Investors manages and advises assets on behalf of institutional clients and retail funds, providing global expertise in research, portfolio management and quantitative analysis. Portfolio Management Team Robert Wang, Head of Portfolio Management and Trading, QS Investors, LLC • Began managing the fund in 2008 • Joined QS Investors in 2010 after 28 years of experience of trading fixed income, foreign exchange and derivative products at Deutsche Asset Management and J.P. Morgan. • BS, The Wharton School, University of Pennsylvania. Russell Shtern, CFA, Head of Equity Portfolio Management and Trading, QS Investors, LLC • Began managing the fund in 2010. • Joined QS Investors in 2010 after 11 years of experience as a portfolio manager and trader's assistant with Deutsche Asset Management. • BBA, Pace University. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know Valuation refers to the price that investors pay for a given security. An asset can be undervalued, meaning that it trades for less than its intrinsic value, or overvalued, which means that it trades at a more expensive price than its underlying worth. The Russell 2000 Index is an unmanaged, capitalization-weighted measure of approximately 2,000 of the smallest companies in the Russell 3000® Index. The Russell 3000 Index is an unmanaged index that measures the performance of the 3,000 largest US companies based on total market capitalization, which represents approximately 98% of the investable U.S. equity market. Index returns do not reflect fees or expenses and it is not possible to invest directly into an index. The Morningstar Small Blend Funds category consists of funds that favor firms at the smaller end of the market-capitalization range, and are flexible in the types of small caps they buy. Some aim to own an array of value and growth stocks while others employ a discipline that leads to holdings with valuations and growth rates close to the small-cap averages. Performance Summary September 30, 2012 (Unaudited) Average Annual Total Returns as of 9/30/12 Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A 34.61% 12.09% 0.00% 7.33% Class B 33.63% 11.26% -0.71% 6.52% Class C 33.65% 11.27% -0.76% 6.52% Russell 2000® Index† 31.91% 12.99% 2.21% 10.17% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) 26.87% 9.89% -1.18% 6.70% Class B (max 4.00% CDSC) 30.63% 10.72% -0.88% 6.52% Class C (max 1.00% CDSC) 33.65% 11.27% -0.76% 6.52% Russell 2000® Index† 31.91% 12.99% 2.21% 10.17% No Sales Charges Class S 34.92% 12.41% 0.25% 7.63% Russell 2000® Index† 31.91% 12.99% 2.21% 10.17% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated February 1, 2012 are 1.60%, 2.37%, 2.37% and 1.24% for Class A, Class B, Class C and Class S shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended September 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The Russell 2000 Index is an unmanaged, capitalization-weighted measure of approximately 2,000 of the smallest companies in the Russell 3000 Index, which represents approximately 8% of the total market capitalization of the Russell 3000 Index. Net Asset Value Class A Class B Class C Class S Net Asset Value: 9/30/12 $ 9/30/11 $ Morningstar Rankings — Small Blend Funds Category as of 9/30/12 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year 87 of 13 3-Year of 57 5-Year of 77 10-Year of 91 Class B 1-Year of 18 3-Year of 74 5-Year of 85 10-Year of 97 Class C 1-Year of 18 3-Year of 74 5-Year of 86 10-Year of 97 Class S 1-Year 80 of 12 3-Year of 50 5-Year of 75 10-Year of 85 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Investment Portfolio as of September 30, 2012 Shares Value ($) Common Stocks 98.4% Consumer Discretionary 13.5% Auto Components 0.4% Cooper Tire & Rubber Co. SORL Auto Parts, Inc.* (a) Diversified Consumer Services 0.1% Service Corp. International Hotels, Restaurants & Leisure 2.7% AFC Enterprises, Inc.* Bob Evans Farms, Inc. Brinker International, Inc. Carrols Restaurant Group, Inc.* Cracker Barrel Old Country Store, Inc. Isle of Capri Casinos, Inc.* Jack in the Box, Inc.* Kona Grill, Inc.* Luby's, Inc.* MTR Gaming Group, Inc.* Papa John's International, Inc.* Shuffle Master, Inc.* Six Flags Entertainment Corp. Town Sports International Holdings, Inc.* Household Durables 2.2% Beazer Homes U.S.A., Inc.* (a) CSS Industries, Inc. Hovnanian Enterprises, Inc. "A"* (a) Jarden Corp. Lennar Corp. "A" (a) Libbey, Inc.* Lifetime Brands, Inc. M/I Homes, Inc.* Meritage Homes Corp.* NACCO Industries, Inc. "A" Ryland Group, Inc. (a) Leisure Equipment & Products 0.4% Arctic Cat, Inc.* LeapFrog Enterprises, Inc.* Media 1.0% Gannett Co., Inc. Lions Gate Entertainment Corp.* MDC Partners, Inc. "A" Media General, Inc. "A"* Spanish Broadcasting System, Inc. "A"* The Madison Square Garden Co. "A"* Multiline Retail 0.6% Dillard's, Inc. "A" The Bon-Ton Stores, Inc. (a) Specialty Retail 5.3% Aaron's, Inc. American Eagle Outfitters, Inc. ANN, Inc.* Ascena Retail Group, Inc.* Barnes & Noble, Inc.* (a) Brown Shoe Co., Inc. Build-A-Bear Workshop, Inc.* (a) Cabela's, Inc.* Collective Brands, Inc.* Foot Locker, Inc. Group 1 Automotive, Inc. Lithia Motors, Inc. "A" Penske Automotive Group, Inc. Sonic Automotive, Inc. "A" Stage Stores, Inc. TravelCenters of America LLC* West Marine, Inc.* Zale Corp.* Textiles, Apparel & Luxury Goods 0.8% Fifth & Pacific Companies, Inc.* Kingold Jewelry, Inc.* Movado Group, Inc. The Jones Group, Inc. Consumer Staples 5.8% Beverages 0.3% Cott Corp.* Food & Staples Retailing 1.2% Pantry, Inc.* Susser Holdings Corp.* Food Products 2.2% Cal-Maine Foods, Inc. (a) Dean Foods Co.* Dole Food Co., Inc.* (a) Farmer Brothers Co.* Hain Celestial Group, Inc.* John B. Sanfilippo & Son, Inc.* Omega Protein Corp.* Smart Balance, Inc.* Household Products 0.9% Central Garden & Pet Co.* Central Garden & Pet Co. "A"* Spectrum Brands Holdings, Inc.* Personal Products 0.7% Medifast, Inc.* Physicians Formula Holdings, Inc.* Prestige Brands Holdings, Inc.* USANA Health Sciences, Inc.* (a) Tobacco 0.5% Alliance One International, Inc.* Universal Corp. (a) Energy 5.8% Energy Equipment & Services 1.0% Exterran Holdings, Inc.* Helix Energy Solutions Group, Inc.* Oil, Gas & Consumable Fuels 4.8% Adams Resources & Energy, Inc. Alon U.S.A. Energy, Inc. CVR Energy, Inc.* Delek U.S. Holdings, Inc. Double Eagle Petroleum Co.* EPL Oil & Gas, Inc.* L&L Energy, Inc.* Petrobras Argentina SA (ADR)* StealthGas, Inc.* Tesoro Corp. VAALCO Energy, Inc.* Western Refining, Inc. (a) Financials 21.5% Capital Markets 1.2% Ares Capital Corp. FBR & Co.* Gladstone Capital Corp. KCAP Financial, Inc. Medallion Financial Corp. Prospect Capital Corp. (a) SWS Group, Inc.* Walter Investment Management Corp.* Commercial Banks 7.7% Banner Corp. Centerstate Banks, Inc. Century Bancorp., Inc. "A" Citizens Republic Bancorp., Inc.* Enterprise Financial Services Corp. First BanCorp.* First California Financial Group, Inc.* First Merchants Corp. Great Southern Bancorp., Inc. Hanmi Financial Corp.* Heartland Financial U.S.A., Inc. KeyCorp MainSource Financial Group, Inc. Metro Bancorp., Inc.* Pacific Mercantile Bancorp.* Peoples Bancorp., Inc. PrivateBancorp., Inc. Regions Financial Corp. Southwest Bancorp., Inc.* StellarOne Corp. Susquehanna Bancshares, Inc. Taylor Capital Group, Inc.* Texas Capital Bancshares, Inc.* Wilshire Bancorp., Inc.* Wintrust Financial Corp. Zions Bancorp. (a) Consumer Finance 0.2% CompuCredit Holdings Corp.* (a) Nelnet, Inc. "A" Diversified Financial Services 0.4% Marlin Business Services Corp. PHH Corp.* (a) Insurance 5.3% Aspen Insurance Holdings Ltd. CNO Financial Group, Inc. First American Financial Corp. Global Indemnity PLC* Hilltop Holdings, Inc.* MBIA, Inc.* (a) Montpelier Re Holdings Ltd. National Financial Partners Corp.* ProAssurance Corp. Seabright Holdings, Inc. State Auto Financial Corp. Stewart Information Services Corp. (a) United Fire Group, Inc. Validus Holdings Ltd. White Mountains Insurance Group Ltd. Real Estate Investment Trusts 5.2% Ashford Hospitality Trust (REIT) Capital Trust, Inc. "A" (REIT)* CapLease, Inc. (REIT) CBL & Associates Properties, Inc. (REIT) Cedar Realty Trust, Inc. (REIT) Chimera Investment Corp. (REIT) Extra Space Storage, Inc. (REIT) FelCor Lodging Trust, Inc. (REIT)* First Industrial Realty Trust, Inc. (REIT)* iStar Financial, Inc. (REIT)* Lexington Realty Trust (REIT) (a) Medical Properties Trust, Inc. (REIT) MPG Office Trust, Inc. (REIT)* NorthStar Realty Finance Corp. (REIT) (a) Parkway Properties, Inc. (REIT) Pennsylvania Real Estate Investment Trust (REIT) Strategic Hotels & Resorts, Inc. (REIT)* Sunstone Hotel Investors, Inc. (REIT)* Weyerhaeuser Co. (REIT) Real Estate Management & Development 0.0% Forestar Group, Inc.* Thrifts & Mortgage Finance 1.5% Bank Mutual Corp. BofI Holding, Inc.* Citizens South Banking Corp. (a) First Defiance Financial Corp. First Financial Holdings, Inc. Flushing Financial Corp. Ocwen Financial Corp.* Provident Financial Holdings, Inc. Health Care 12.0% Biotechnology 1.3% Alnylam Pharmaceuticals, Inc.* Onyx Pharmaceuticals, Inc.* PDL BioPharma, Inc. (a) Regeneron Pharmaceuticals, Inc.* Health Care Equipment & Supplies 1.8% Cynosure, Inc. "A"* RTI Biologics, Inc.* Solta Medical, Inc.* STERIS Corp. SurModics, Inc.* Health Care Providers & Services 5.8% Amedisys, Inc.* (a) AMN Healthcare Services, Inc.* AmSurg Corp.* Community Health Systems, Inc.* Five Star Quality Care, Inc.* Gentiva Health Services, Inc.* (a) Hanger, Inc.* Health Net, Inc.* HealthSouth Corp.* Magellan Health Services, Inc.* MedCath Corp.* Molina Healthcare, Inc.* PharMerica Corp.* Select Medical Holdings Corp.* Skilled Healthcare Group, Inc. "A"* Sun Healthcare Group, Inc.* Tenet Healthcare Corp.* WellCare Health Plans, Inc.* Health Care Technology 0.1% MedAssets, Inc.* Life Sciences Tools & Services 1.4% Cambrex Corp.* Charles River Laboratories International, Inc.* PAREXEL International Corp.* Pharmaceuticals 1.6% Impax Laboratories, Inc.* POZEN, Inc.* Santarus, Inc.* Warner Chilcott PLC "A" Industrials 15.5% Aerospace & Defense 1.7% GenCorp, Inc.* Huntington Ingalls Industries, Inc.* Sypris Solutions, Inc. Taser International, Inc.* Textron, Inc. Air Freight & Logistics 0.1% Park-Ohio Holdings Corp.* Airlines 1.7% Alaska Air Group, Inc.* Hawaiian Holdings, Inc. "A"* Republic Airways Holdings, Inc.* SkyWest, Inc. U.S. Airways Group, Inc.* (a) Building Products 1.1% Gibraltar Industries, Inc.* Griffon Corp. NCI Building Systems, Inc.* Nortek, Inc.* U.S. Home Systems, Inc. Commercial Services & Supplies 2.6% ASTA Funding, Inc. Avery Dennison Corp. Casella Waste Systems, Inc. "A"* Courier Corp. EnergySolutions, Inc.* G & K Services, Inc. "A" Hudson Technologies, Inc.* Kimball International, Inc. "B" Quad Graphics, Inc. (a) The Brink's Co. TMS International Corp. "A"* U.S. Ecology, Inc. UniFirst Corp. Construction & Engineering 0.4% Argan, Inc. Granite Construction, Inc. Sterling Construction Co., Inc.* Electrical Equipment 1.0% AZZ, Inc. EnerSys* Fushi Copperweld, Inc.* Machinery 3.2% Albany International Corp. "A" American Railcar Industries, Inc.* FreightCar America, Inc. ITT Corp. L.B. Foster Co. "A" Lydall, Inc.* Manitex International, Inc.* Miller Industries, Inc. Mueller Water Products, Inc. "A" Oshkosh Corp.* Wabtec Corp. Professional Services 0.8% Barrett Business Services, Inc. GP Strategies Corp.* Insperity, Inc. On Assignment, Inc.* Road & Rail 0.8% Covenant Transportation Group, Inc. "A"* RailAmerica, Inc.* Saia, Inc.* Trading Companies & Distributors 2.1% AerCap Holdings NV* Aircastle Ltd. DXP Enterprises, Inc.* GATX Corp. H&E Equipment Services, Inc. United Rentals, Inc.* Information Technology 15.2% Communications Equipment 1.9% Brocade Communications Systems, Inc.* CalAmp Corp.* Comtech Telecommunications Corp. Ixia* Meru Networks, Inc.* (a) Sierra Wireless, Inc.* TESSCO Technologies, Inc. Computers & Peripherals 1.0% Avid Technology, Inc.* Cray, Inc.* Western Digital Corp. Xyratex Ltd. Electronic Equipment, Instruments & Components 1.4% Electro Scientific Industries, Inc. Insight Enterprises, Inc.* Itron, Inc.* PC Connection, Inc. Power-One, Inc.* SYNNEX Corp.* Vishay Intertechnology, Inc.* Internet Software & Services 1.5% AOL, Inc.* EarthLink, Inc. Velti PLC* (a) Web.com Group, Inc.* IT Services 5.1% Acxiom Corp.* Computer Sciences Corp. Computer Task Group, Inc.* Convergys Corp. CoreLogic, Inc.* CSG Systems International, Inc.* Global Cash Access Holdings, Inc.* Heartland Payment Systems, Inc. Lender Processing Services, Inc. Pfsweb, Inc.* Semiconductors & Semiconductor Equipment 2.5% Amkor Technology, Inc.* (a) Entropic Communications, Inc.* Kulicke & Soffa Industries, Inc.* Magnachip Semiconductor Corp.* PDF Solutions, Inc.* Photronics, Inc.* Rudolph Technologies, Inc.* Software 1.8% Deltek, Inc.* ePlus, Inc.* Fair Isaac Corp. Kenexa Corp.* Manhattan Associates, Inc.* Net 1 UEPS Technologies, Inc.* NetScout Systems, Inc.* Solarwinds, Inc.* Materials 5.5% Chemicals 1.6% A. Schulman, Inc. American Vanguard Corp. Georgia Gulf Corp. (a) Landec Corp.* Material Sciences Corp.* Omnova Solutions, Inc.* TPC Group, Inc.* Construction Materials 0.5% Eagle Materials, Inc. Containers & Packaging 0.6% AEP Industries, Inc.* Boise, Inc. Myers Industries, Inc. Packaging Corp. of America Metals & Mining 0.6% Coeur d'Alene Mines Corp.* Friedman Industries, Inc. Paper & Forest Products 2.2% Louisiana-Pacific Corp.* Neenah Paper, Inc. P.H. Glatfelter Co. Resolute Forest Products* (a) Wausau Paper Corp. Telecommunication Services 1.0% Diversified Telecommunication Services 0.5% Cbeyond, Inc.* FairPoint Communications, Inc.* (a) Telecom Argentina SA (ADR) Wireless Telecommunication Services 0.5% Telephone & Data Systems, Inc. Utilities 2.6% Electric Utilities 1.9% Great Plains Energy, Inc. MGE Energy, Inc. NV Energy, Inc. PNM Resources, Inc. Portland General Electric Co. UNS Energy Corp. Independent Power Producers & Energy Traders 0.4% AES Corp.* GenOn Energy, Inc.* Multi-Utilities 0.2% Black Hills Corp. Water Utilities 0.1% American Water Works Co., Inc. Total Common Stocks (Cost $57,978,049) Securities Lending Collateral 8.7% Daily Assets Fund Institutional, 0.23% (b) (c) (Cost $5,498,619) Cash Equivalents 1.5% Central Cash Management Fund, 0.15% (b) (Cost $991,300) % of Net Assets Value ($) Total Investment Portfolio (Cost $64,467,968)† Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. † The cost for federal income tax purposes was $64,801,466. At September 30, 2012, net unrealized appreciation for all securities based on tax cost was $3,979,762. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $5,769,242, and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $1,789,480. (a) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at September 30, 2012 amounted to $5,301,802, which is 8.4% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt REIT: Real Estate Investment Trust At September 30, 2012, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Depreciation ($) Russell 2000 Mini Index USD 12/21/2012 12 ) Currency Abbreviation USD United States Dollar For information on the Fund's policy and additional disclosures regarding futures contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2012 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks (d) $ $
